SECURITIES AND EXCHANGE COMMISSIONWASHINGTON, D.C. 20549 FORM 10-K/A (Amendment No. 1) (Mark One) [x] ANNUAL REPORT UNDER SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934. For the fiscal year ended December31, 2009 or [ ] TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934. For the transition period fromto Commission File No.333-124405 DIGITALPOST INTERACTIVE, INC. (Exact Name of Registrant as Specified in Charter) Nevada 26-1944595 (State or Other Jurisdiction of Incorporation) (IRS Employer Identification No.) 4040 Barranca Parkway, Suite 220, Irvine, CA 92602(Address of Principal Executive Offices) (Zip Code) (949) 333-7500Registrant’s Telephone Number, Including Area Code Securities registered under Section 12(b) of the Exchange Act: None. Securities registered under Section 12(g) of the Exchange Act: Common Stock, par value $0.001 Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. [] Yes[X] No Check whether the issuer is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act.[] Yes[X] No Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X] Yes[] No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [] Yes[] No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filer Non-accelerated filer (Do not check if a smaller reporting company) Smaller reporting company[X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). [] Yes[X] No State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter: $1,327,000. Number of common voting shares outstanding as of March 31, 2010: 90,743,451. DOCUMENTS INCORPORATED BY REFERENCE None. 1 Explanatory Note This Amendment No. 1 to our Form 10-K for the fiscal year ended December 31, 2009 is being filed in order to revise the disclosures contained in Part I, Item 3 Legal Proceedings beginning on page 6, particularly to amend references to the lawsuit filed against 1st SB Partners, Ltd. and Ms. Sarah Speno and to retract all statements regarding the alleged acts and omissions of 1st SB Partners, Ltd. and Ms. Sarah Speno. 2 PART I ITEM 3. Legal Proceedings. From time to time, we may be involved in litigation relating to claims arising out of our operations in the normal course of business. We are not aware of any pending or threatened legal proceeding that, if determined in a manner adverse to us, could have a material adverse effect on our business and operations. 3 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. DigitalPost Interactive, Inc By: /s/ Mike Sawtell Name: Mike Sawtell Title: Chief Executive Officer, President and Sole Director And Principal Executive Officer By: /s/ Steven Dong Name Steven Dong Title: Chief Financial Officer and Principal Accounting Officer Date: June 28, 2010 4
